Case 1:20-cv-22051-JEM Document 1-23 Entered on FLSD Docket 05/15/2020 Page 1 of 5




                           EXHIBIT 20
  Case 1:20-cv-22051-JEM Document 1-23 Entered on FLSD Docket 05/15/2020 Page 2 of 5



US 7551625 – Claim 16                        3GPP Specifications
A method of scheduling an uplink packet      3GPP TS 25.211 V6.7.0
transmission    channel     for    user      5 Physical channels and physical signals
equipment     (UE),     the     method       5.3 Downlink physical channels
comprising:                                  5.3.3 Common downlink physical channels
                                             5.3.3.14 E–DCH Absolute Grant Channel (E-AGCH)
receiving a scheduling assignment in an      The E-DCH Absolute Grant Channel (E-AGCH) is a fixed rate (30 kbps, SF=256)
Enhanced Absolute Grant Channel (E-          downlink physical channel carrying the uplink E-DCH absolute grant. Figure
AGCH),                                       26C illustrates the frame and sub-frame structure of the E-AGCH.

                                             An E-DCH absolute grant shall be transmitted over one E-AGCH sub-frame
                                             or one E-AGCH frame. The transmission over one E-AGCH sub-frame and
                                             over one E-AGCH frame shall be used for UEs for which E-DCH TTI is set to
                                             respectively 2 ms and 10 ms.




                                                          Figure 26C: Sub-frame structure for the E-AGCH


wherein the scheduling assignment            3GPP TS 25.309 V6.5.0
comprises an identifier for a plurality of
UE;                                          9 Node B controlled scheduling
                                             9.1 General Principle
                                             ⁞
                                             The Scheduling Grants have the following characteristics:
                                               - Scheduling Grants are only to be used for the E-DCH TFC selection
                                                  algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                             ⁞
                                               - Absolute Grants are sent by the Serving E-DCH cell:
                                                   - They are valid for one UE, for a group of UEs or for all UEs;
                                                   - The Absolute Grant contains:
                                                       - the identity (E-RNTI) of the UE (or group of UEs) for which the
                                                          grant is intended (through an IDspecific CRC attachment);
                                             ⁞
                                               - Up to two identities (E-RNTIs), one primary and one secondary, can be
                                                  allocated to a UE at a time. In that case, both identities shall use the
                                                  same E-AGCH channel. The allocation is done by the Node-B and sent
                                                  by the SRNC in RRC.

acquiring the contents of the scheduling     3GPP TS 25.321 V6.8.0
assignment; and,                             8 Elements for layer-to-layer communication
                                             8.1 Primitives between layers 1 and 2
                                             8.1.2 Parameters
                                             ⁞
                                             d) Absolute Grant information for E-DCH (details specified in subclause
                                             9.2.5.2.2).

                                                       Page 1 of 4
  Case 1:20-cv-22051-JEM Document 1-23 Entered on FLSD Docket 05/15/2020 Page 3 of 5

                                            - Identity Type for E-DCH.
                                            - Absolute Grant Value.
                                            - Absolute Grant Scope.

transmitting an uplink data packet on     3GPP TS 25.309 V6.5.0
an Enhanced Uplink Dedicated Channel
(E-DCH) according to the contents of      9 Node B controlled scheduling
the scheduling assignment.                9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞

                                          3GPP TS 25.321 V6.8.0
                                          11 Specific functions
                                          11.8 Control of E-DCH transmission and reception
                                          11.8.1 UE operation
                                          11.8.1.4 E-TFC Selection
                                          ⁞
                                          The Serving Grant Update function provides the E-TFC selection function
                                          with the maximum E-DPDCH to DPCCH power ratio that the UE is allowed to
                                          allocate for the upcoming transmission for scheduled data (held in the
                                          Serving Grant state variable – see subclause 11.8.1.3).
                                          ⁞

                                          3GPP TS 25.211 V6.7.0
                                          4 Services offered to higher layers
                                          4.1 Transport channels
                                          4.1.1 Dedicated transport channels
                                          4.1.1.2 E-DCH – Enhanced Dedicated Channel
                                          The Enhanced Dedicated Channel (E-DCH) is an uplink transport channel.

US 7551625 – Claim 39                     3GPP Specifications
A method of scheduling a plurality of     3GPP TS 25.211 V6.7.0
uplink packet transmission channels for   5 Physical channels and physical signals
a corresponding plurality of user         5.3 Downlink physical channels
equipment (UE), the method                5.3.3 Common downlink physical channels
comprising:                               5.3.3.14 E–DCH Absolute Grant Channel (E-AGCH)
                                          The E-DCH Absolute Grant Channel (E-AGCH) is a fixed rate (30 kbps, SF=256)
receiving a scheduling assignment in an   downlink physical channel carrying the uplink E-DCH absolute grant. Figure
Enhanced Absolute Grant Channel (E-       26C illustrates the frame and sub-frame structure of the E-AGCH.
AGCH),
                                          An E-DCH absolute grant shall be transmitted over one E-AGCH sub-frame
                                          or one E-AGCH frame. The transmission over one E-AGCH sub-frame and
                                          over one E-AGCH frame shall be used for UEs for which E-DCH TTI is set to
                                          respectively 2 ms and 10 ms.




                                                    Page 2 of 4
  Case 1:20-cv-22051-JEM Document 1-23 Entered on FLSD Docket 05/15/2020 Page 4 of 5




                                                       Figure 26C: Sub-frame structure for the E-AGCH


wherein the content of the scheduling     3GPP TS 25.309 V6.5.0
assignment includes an identifier
associated with a plurality of UE; and,   9 Node B controlled scheduling
                                          9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞
                                            - Absolute Grants are sent by the Serving E-DCH cell:
                                                - They are valid for one UE, for a group of UEs or for all UEs;
                                                - The Absolute Grant contains:
                                                    - the identity (E-RNTI) of the UE (or group of UEs) for which the
                                                       grant is intended (through an IDspecific CRC attachment);
                                          ⁞
                                            - Up to two identities (E-RNTIs), one primary and one secondary, can be
                                               allocated to a UE at a time. In that case, both identities shall use the
                                               same E-AGCH channel. The allocation is done by the Node-B and sent
                                               by the SRNC in RRC.

transmitting an uplink data packet on     3GPP TS 25.309 V6.5.0
an Enhanced Uplink Dedicated channel
(E-DCH) in accordance with the con        9 Node B controlled scheduling
tent of the scheduling assignment.        9.1 General Principle
                                          ⁞
                                          The Scheduling Grants have the following characteristics:
                                            - Scheduling Grants are only to be used for the E-DCH TFC selection
                                               algorithm (i.e. they do not influence the TFC selection for the DCHs);
                                          ⁞

                                          3GPP TS 25.321 V6.8.0
                                          11 Specific functions
                                          11.8 Control of E-DCH transmission and reception
                                          11.8.1 UE operation
                                          11.8.1.4 E-TFC Selection
                                          ⁞
                                          The Serving Grant Update function provides the E-TFC selection function
                                          with the maximum E-DPDCH to DPCCH power ratio that the UE is allowed to
                                          allocate for the upcoming transmission for scheduled data (held in the
                                          Serving Grant state variable – see subclause 11.8.1.3).
                                          ⁞

                                          3GPP TS 25.211 V6.7.0


                                                    Page 3 of 4
Case 1:20-cv-22051-JEM Document 1-23 Entered on FLSD Docket 05/15/2020 Page 5 of 5

                             4 Services offered to higher layers
                             4.1 Transport channels
                             4.1.1 Dedicated transport channels
                             4.1.1.2 E-DCH – Enhanced Dedicated Channel
                             The Enhanced Dedicated Channel (E-DCH) is an uplink transport channel.




                                       Page 4 of 4
